Citation Nr: 1224359	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne on bilateral underarms, arms and trunk of body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to July 1970.  This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in December 2009, and a substantive appeal was timely received in January 2010.

The RO characterized the issue on appeal as entitlement to service connection for chloracne on bilateral underarms, arms and trunk of body.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue is recharacterized as entitlement to service connection for a skin disorder, to include chloracne on bilateral underarms, arms and trunk of body.  

The Board notes that a rating decision in November 2009 granted service connection for bilateral hearing loss and this claim is no longer in appellate status.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Virtual VA paperless processing system does show that a rating decision in July 2010 granted service connection for prostate cancer and this claim is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had chloracne since service on his bilateral underarms, arms and trunk of body as a result from exposure to Agent Orange during his service in Vietnam.  The DD 214 Form shows he was separated from service in July 1970 and his last duty assigned was in Vietnam.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed in 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Service treatment records dated in December 1968 and January 1969 show that the Veteran had a skin rash, specifically in the groin area.

The Veteran was scheduled for a VA examination specifically to examine skin conditions other than scars in October 2009.  The records indicate that the examination was cancelled.  In November 2009, the Veteran stated that he cancelled the appointment two days prior to the scheduled time because he was set to have surgery on the scheduled date.  He noted that he was planning to reschedule the appointment after his surgery and that VA informed him that he could reschedule his examination.

As the Veteran had to cancel his VA examination due to his scheduled surgery, the Board finds that he had good cause to cancel his VA examination and that he should be rescheduled for a new examination.  See 38 C.F.R. § 3.655(a).  

The Board also notes that the Veteran's file was identified as missing by the VA Phoenix Regional Office in May 1972.  On August 1972, the Veteran's claims folder was rebuilt.  As a result, it is unclear which records were lost.  The VA has a heightened duty to assist when records are lost through no fault of the veteran.  In cases where a claimant's service records are unavailable, a heightened duty exists to assist the claimant in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

For the above reasons, under the duty to assist, a VA examination is necessary to determine the nature and etiology of any current skin disability.  

Prior to any examination, obtain the Veteran's assistance to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.

2. Schedule  the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current skin condition found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Based on a thorough review of the claims file and any examination findings, the examiner should address the questions presented below.

a.) Does the Veteran have a current skin disability?  If so, please specify the diagnosis or diagnoses and address the subsequent questions.

b.) If any of the identified skin disorders is chloracne or other acneform disease consistent with chloracne, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability became manifest within a year after July 1970 when the Veteran was last exposed to herbicides in Vietnam.  The examiner is specifically asked, to the extent possible, to comment on whether the chloracne was manifested by deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face or neck.

c.) The examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed skin disorder was incurred in or is related to the Veteran's period of service to include rashes noted in the groin area in December 1968 and in January 1969.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After the development of the case has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


